DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of the ball joint/ball joint linkage of Figures 5a, 5b, and 8 (Species IV) in the reply filed on February 17, 2021 is acknowledged. Claims 22, 31, and 32 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Status of Claims
	Claims 18-35 are pending. Claims 22, 31, and 32 stand withdrawn as noted above.

Claim Objections
Claim 27 is objected to for failing to conclude with a period. See MPEP 608.01(m). Claim 30 is objected to because at line 4, “o” should read --or--, as best understood by the Examiner. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the axial lubricant groove" in line 2.  There is insufficient antecedent basis for this limitation in the claim; an axial lubricant groove is not previously recited in the claim or the claim(s) from which claim 27 depends.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-20, 28-30, 33-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 3821146 (Grube; citations of which are taken from the attached translation).
Regarding claim 18, Grube discloses a ball joint (see Figures 4-6) for a chassis component in a form of a two-point linkage (see Figures 1-3), the ball joint comprising:
a housing (7),

a sealing element (11) being arranged between the housing and the ball stud, and the sealing element surrounds the ball stud all round (see Figures 4-6),
deflection movement of the ball stud, relative to the housing, being at least partially restricted by the sealing element (see paragraph [0014]), and
the sealing element being attached to the housing by an interlocked connection (shown at 15 in Figures 4 and 5; see also paragraph [0014]).
Regarding claim 19, Grube discloses the interlocked connection is in a form of a snap-on connection (see paragraph [0014]).
Regarding claim 20, Grube discloses the deflection movement of the ball stud (5) is restricted by a thickened material area of the sealing element (see Figures 4-6 and paragraph [0014]).
Regarding claim 21, Grube discloses the thickened material area is at least essentially of a rotationally symmetrical shape (see Figure 6 and paragraph [0014], where a portion of the sealing element is formed in the shape as a cylinder).
Regarding claim 28, Grube discloses an end surface of the sealing element (11), facing away from the housing (7), is covered by an annular sheet-metal washer (16).
Regarding claim 29, Grube discloses the sheet-metal washer (16) is securely attached to the sealing element (11).
Regarding claim 30, Grube discloses the secure attachment is formed by contour areas of the sealing element (11) and the sheet-metal washer (16), each of which is at least one of an undercut shape or engaged with one another with interlock (see Figures 4 and 5 and paragraph [0014]).
Regarding claim 33, Grube discloses the sheet-metal washer (16) has, at an outer circumference thereof, an all-round raised rim by which the sealing element (11) is gripped (see Figures 4 and 5).
Regarding claim 34, Grube discloses a two-point linkage (see Figures 1-3) in combination with a ball joint (see Figures 4-6), the two-point linkage being either a steering rod or a track rod and the ball joint comprising:
a housing (7),
a ball stud (5) being fitted and deflectable in the housing,
a sealing element (11) being arranged between the housing and the ball stud, and the sealing element surrounds the ball stud all round (see Figures 4-6),
deflection movement of the ball stud, relative to the housing, is at least partially restricted by the sealing element (see paragraph [0014]), and
the sealing element being attached to the housing by an interlocked connection (shown at 15 in Figures 4 and 5; see also paragraph [0014]).
Regarding claim 35, Grube discloses a ball joint (see Figures 4-6) for a chassis component in a form of a two-point linkage (see Figures 1-3), the ball joint comprising:
a housing (7) and a ball stud (5) which is supported within the housing such that the bail stud is deflectable relative to the housing, and, in an undeflected position of the ball stud, the housing and the ball stud are coaxially aligned (see Figures 4 and 5); and
a sealing element (11) being arranged between the housing and the ball stud, and the sealing element radially surrounds the ball stud and restricting deflection movement of the ball stud relative to the housing (see Figures 4 and 5 and paragraph [0014]), and
the sealing element being attached to the housing by an interlocked connection (shown at 15 in Figures 4 and 5; see also paragraph [0014]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Grube in view of US 10,914,379 (Sato).
Grube discloses the sealing element, in combination with a respective adjacent component, acts as a gap seal (see paragraph [0013]), but does not expressly disclose the sealing element (11) has all-round grooves, on at least one of an inside circumferential surface an end surface of the sealing element facing away from the housing (7).
Sato teaches a sealing element (30) has all-round grooves (formed adjacent projections 32a), on at least one of an inside circumferential surface (see Figure 3). Sato teaches this structure aids in preventing lubricant from inside the sealing element from flowing to the outside, while preventing external foreign matter from intruding into the sealing element (see column 4, lines 12-21). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing element of Grube such that the sealing element has all-round grooves, on at least one of an inside circumferential surface an end surface of the sealing element facing away from the housing, as taught in Sato, in order to prevent lubricant from inside the sealing element from flowing to the outside, while preventing external foreign matter from intruding into the sealing element.

Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Grube in view of US 3,208,779 (Sullivan).
Regarding claim 24, Grube discloses the ball joint according to claim 18, but does not expressly disclose at least one radial lubricant groove, for passing of used lubricant, is formed in an end surface of the sealing element (11) facing away from the housing (7).
Sullivan teaches at least one radial lubricant groove (44), for passing of used lubricant, is formed in an end surface of the sealing element (40) facing away from a housing (11). Sullivan teaches this structure provides a means for passing lubricant through the seal without downgrading effectiveness of the seal (see column 3, lines 40-71). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing element of Grube such that there is at least one radial lubricant groove, for passing of used lubricant, is formed in an end surface of the sealing element facing away from the housing, as taught in Sullivan, in order to provide a means for passing lubricant through the seal without downgrading effectiveness of the seal.
Regarding claim 25, Sullivan teaches the radial lubricant groove (44) extends radially outward, from a middle of the sealing element (40), in a straight line (see Figure 2).
Regarding claim 26, Grube discloses the ball joint according to claim 18, but does not expressly disclose the sealing element (11) has at least one axial lubricant groove which is formed in an inside circumferential surface of the sealing element that faces toward the ball stud and extends in an axial direction of the sealing element.
Sullivan teaches a sealing element (40) has at least one axial lubricant groove (44) which is formed in an inside circumferential surface of the sealing element that faces toward a ball stud (19) and extends in an axial direction of the sealing element (see Figure 1). Sullivan teaches this structure provides a means for passing lubricant through the seal without downgrading effectiveness of the seal (see column 3, lines 40-71). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing element of Grube such that the sealing element has at least one axial lubricant groove which is formed in an inside circumferential surface of the sealing element that faces toward the ball stud and extends in an axial direction of the sealing element, as taught in Sullivan, in order to provide a means for passing lubricant through the seal without downgrading effectiveness of the seal.
Regarding claim 27, Sullivan teaches an axial lubricant groove (43) and the radial lubricant groove (44) merge with one another (see Figures 2 and 3).

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
February 24, 2021